Case 3:14-cr-00152-PAD-BJM Document 71 Filed 04/30/20 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

    UNITED STATES OF AMERICA,

          Plaintiff,
                                                                     CRIM. NO. 14-152 (PAD)
                           v.

    ALEXIS RUIZ-MORALES,

          Defendant.


                                    MEMORANDUM AND ORDER

Delgado-Hernández, District Judge.

        Before the court is defendant’s “Motion Requesting Revocation or Amendment of

Detention Order” (Docket No. 63). The USPO and the government opposed (Docket Nos. 65 and

66, respectively). Defendant replied (Docket No. 69). For the reasons that follow, the motion is

DENIED.

                                          I.       BACKGROUND

        On August 11, 2014, a sister court in this district sentenced defendant to a total

imprisonment term of 70 months, followed by 5 years of supervised release for violating 18 U.S.C.

924(c)(1)(A) and 21 U.S.C. 841(a)(1)(D) (Docket No. 23).1 On January 27, 2020, the supervising

U.S. Probation Officer (“USPO”) requested modification of the conditions of supervised release

to add an electronic monitoring device for a period of 6 months, on account of a domestic violence

complaint that defendant’s consensual partner filed against him in State Court (Docket No. 36).




1
  That is, 60 months as to the Section 924(c) violation and 10 months for the Section 841(a)(2)(D) violation, to be
served consecutively to each other for a total of 70 months (Docket No. 23). Subsequently, the sentence was reduced
to 67 months under Amendment 782 (Docket No. 32).
Case 3:14-cr-00152-PAD-BJM Document 71 Filed 04/30/20 Page 2 of 6
United States v. Alexis Ruiz-Morales
Criminal No. 14-152 (PAD)
Memorandum and Order
Page 2


The State Court closed the case when the complainant withdrew the matter. However, defendant

agreed to receive domestic violence counseling. Id.

         On January 29, 2020, the Clerk reassigned the case to the undersigned (Docket No. 37).

Because defendant had not signed the waiver originally submitted with the request for modification

of supervised release, that same day the U.S. Probation Officer filed an “Amended Motion

Requesting Modification of Supervised Release Conditions,” with the waiver properly signed

(Docket No. 38). Thus, on January 30, 2020, the court granted the amended request (Docket No.

40).

         On February 11, 2020, the USPO filed a second “Motion Notifying Supervised Release

Violations, Requesting an Arrest Warrant and Order to Show Cause Hearing” (Docket No. 41).

The motion reported that the Puerto Rico Police arrested defendant after his consensual partner

filed a new complaint for domestic violence against him. Id. According to the complaint,

defendant threatened to kill the complainant by telephone voice message using obscene language.

The motion requested that an arrest warrant be issued, and that defendant be ordered to show cause

as to why his supervision term should not be revoked. Id. The court issued the arrest warrant,

ordered that defendant be brought before the Magistrate Judge on duty, and appointed the Federal

Public Defender as defendant’s counsel (Docket No. 42).

         On February 21, 2020, defendant was brought before then U.S. Magistrate Judge Silvia

Carreño-Coll for Initial Appearance. He was placed under custody pending further proceedings

(Docket No. 44). An Order of Detention followed, with the finding that if defendant were released,

he “may flee or pose a danger to another person or the community” (Docket No. 45). The

Magistrate Judge set the preliminary revocation hearing for March 3, 2020 at 10:30 a.m. (Docket
Case 3:14-cr-00152-PAD-BJM Document 71 Filed 04/30/20 Page 3 of 6
United States v. Alexis Ruiz-Morales
Criminal No. 14-152 (PAD)
Memorandum and Order
Page 3


No. 44). The hearing was reset for March 11, 2020, and held as scheduled before U.S. Magistrate

Judge Bruce J. McGiverin.

         At the Preliminary Revocation Hearing, the Magistrate Judge heard the testimony of the

supervising USPO, admitted certain exhibits, found probable cause with regard to the allegations

in the USPO’s motion, and referred the matter to the undersigned for final revocation hearing

(Docket No. 61). In addition, the government requested detention pending final revocation

hearing, defendant asked to be released, and the Magistrate Judge ordered that defendant be

detained (Docket No. 61). An Order of Detention followed (Docket No. 62). Defendant moves

for a hearing to revoke or amend the Order of Detention, stating that it does not include written

findings of fact and a written statement of the reasons for the detention, in violation of 18 U.S.C.

§ 3142(i)(1)(Docket No. 63, p. 2).

                                             II.       DISCUSSION2

         Pursuant to Fed.R.Crim.P. 46(d), the issue of whether or not to grant the defendant bail

pending a hearing on a violation of probation or supervised release is controlled by Rule 32.1(a)(6),

which provides that the magistrate judge may release or detain the person facing revocation

pending further proceedings under 18 U.S.C. § 3143(a)(1). In turn, Section 3143(a)(1) states that

the judicial officer shall order a person who is awaiting imposition or execution of sentence be

detained, unless the judicial officer finds by clear and convincing evidence that the person is not




2
  In the process of preparing this Memorandum and Order, the court listened to the recording of both the Initial Hearing
and the Preliminary Revocation/Detention hearing held before the Magistrate Judges. With limited exceptions and
contrary to U.S. District Judges, Magistrate Judges do not have a Court Reporter present during the numerous
proceedings held before them. Therefore, unless a transcript is requested following the applicable rules and
regulations, no transcript is prepared or available for those proceedings. The content of the hearing, however, is always
recorded using a Digital Court Recording “DCR” program. District Judges have immediate access to DCR audio
files, and may listen to the audio files when reviewing a determination made by a Magistrate Judge.
Case 3:14-cr-00152-PAD-BJM Document 71 Filed 04/30/20 Page 4 of 6
United States v. Alexis Ruiz-Morales
Criminal No. 14-152 (PAD)
Memorandum and Order
Page 4


likely to flee or pose a danger to the safety of other person or the community if released under

Section 3142(b) or (c).

         Section 3143 (a)(1) “creates a rebuttable presumption in favor of detention.” United States

v. Smith, 34 F.Supp.3d 541, 544 (W.D.Pa. 2014). Thus, when defendant is seeking bail pending

a final revocation hearing, he has the burden of establishing that if released, he will not flee or pose

a danger to any other person or to the community. See, United States v. Loya, 23 F.3d 1529, 1530-

1531 (9th Cir. 1994)(so holding); 3B Charles Alan Wright & Peter J. Henning, Federal Practice

and Procedure, § 771 (4th ed. 2013) and § 775 (April 2020 Update)(explaining that the burden is

on the defendant to show that he will not flee or pose a danger pending a hearing on the revocation

of supervised release).3

         Defendant failed to meet this burden. However, he challenges the Order of Detention

because the Magistrate Judge did not make written findings of fact or a written statement of the

reasons for the detention in violation of 18 U.S.C. § 3142(i)(1). But he cites no supporting

authority. And, Fed.R.Crim.P. 46(a) states that, “[t]he provisions of 18 U.S.C. §§ 3142 and 3144

govern pretrial release” (emphasis added), which is not the case here. Even so, the record supports

the Magistrate Judge’s determination.

         During the hearing, the government referred the Magistrate Judge’s attention to the nature

of the alleged underlying violation; the fact that it was not the first time defendant was facing

allegations of domestic violence against the same victim; and that detention was needed to ensure




3
  As Wright & Henning explain, “Rule 46(d) addresses release from custody pending a hearing on a violation of
probation or supervised release. This rule provides that Rule 32.1(a)(6) governs such a hearing. Rule 32.1(a)(6), in
turn, provides that the magistrate judge release or detain the person under 18 U.S.C.A. § 3143(a), the provision
addressing release or detention pending sentencing. That places the burden on the defendant to show that he will not
flee or pose a danger pending a hearing on the revocation of probation of supervised release.” Id.
Case 3:14-cr-00152-PAD-BJM Document 71 Filed 04/30/20 Page 5 of 6
United States v. Alexis Ruiz-Morales
Criminal No. 14-152 (PAD)
Memorandum and Order
Page 5


the victim’s safety in light of defendant’s conduct and threats. Through counsel, defendant denied

sending the text and voice messages at issue; pointed out that he lived in Toa Alta while the victim

lives in Humacao; said that the alleged violation involves a phone call and not to a “personal

confrontation” between defendant and the alleged victim; and stated that defendant had a job.

Finally, the supervising USPO, Mr. Rubén Vélez, testified, referring to messages and phone logs.

         Mr. Vélez played voice messages in which defendant allegedly asserted, “bitch, your will

get your face destroyed,” and that the defendant would not care “when she gets murdered;” “You

bitch, you swine bitch. I am going to kill you for being a snitch. You are not going to send me to

jail you swine. I am going to kill you, you bitch, you swine bitch;” and “You fat bitch, bitch. I

am going to kill you, you swine. Snitch. For being a snitch that’s why we are going to kill you,

bitch. You are just a swine and a bitch, and you are not going to send me to jail. Bitch.” Mr.

Vélez relayed that the alleged victim fears for her life.

         With this backdrop, the Magistrate Judge agreed with the government and ordered

defendant detained pending the final revocation hearing, noting that the court had to take the

messages seriously and was taking them seriously. Defendant’s counsel objected to the ruling,

claiming “they haven’t been identified as being [defendant’s] voice.” The Magistrate Judge

overruled the objection and maintained his decision, which as mentioned earlier, the record fully

supports.

         The defendant is facing a serious violation. It is the second time the same person has

complained of domestic violence against him. That they live in different towns and he has a job

is to no avail. There was no evidence that he lives in isolation, without access to means of

communication.          For purposes of bail, the language and threats in the messages are not

inconsequential. If released, the defendant would pose a danger to the community, including his
Case 3:14-cr-00152-PAD-BJM Document 71 Filed 04/30/20 Page 6 of 6
United States v. Alexis Ruiz-Morales
Criminal No. 14-152 (PAD)
Memorandum and Order
Page 6


consensual partner. He failed to rebut the presumption set in Section 3143(a). Accordingly, his

“Motion Requesting Revocation or Amendment of Detention Order” (Docket No. 63) is DENIED.

A final revocation hearing will be set in due course.

         SO ORDERED.

         In San Juan, Puerto Rico, this 30th day of April, 2020.

                                                        s/Pedro A. Delgado-Hernández
                                                        PEDRO A. DELGADO HERNÁNDEZ
                                                        United States District Judge
